                                           Case 5:21-cv-02592-VKD Document 8 Filed 04/15/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     DAMEN D. RABB,                                     Case No. 21-cv-02592-VKD
                                                        Plaintiff,
                                   9
                                                                                            ORDER OF TRANSFER
                                                 v.
                                  10

                                  11     JASON PICKETT, et al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Damen D. Rabb, a state prisoner currently housed at High Desert State Prison (“HDSP”) in

                                  15   Susanville, California, filed a civil rights complaint under 42 U.S.C. § 1983, complaining of

                                  16   prison conditions at HDSP. Dkt. No. 1. HDSP is located in Lassen County. Because the acts

                                  17   complained of occurred in Lassen County, which lies within the venue of the Eastern District of

                                  18   California, see 28 U.S.C. § 84(b), venue properly lies in that district and not in this one. See 28

                                  19   U.S.C. § 1391(b). This Court has discretion to either dismiss the case for incorrect venue or

                                  20   transfer it to the proper federal court “in the interest of justice.” See 28 U.S.C. § 1406(a). The

                                  21   Court concludes that the interest of justice is best served by transfer, and accordingly orders the

                                  22   case TRANSFERRED to the United States District Court for the Eastern District of California.

                                  23          The Clerk of the Court shall terminate all pending motions and transfer the entire file to the

                                  24   Eastern District of California.

                                  25          IT IS SO ORDERED.

                                  26   Dated: April 15, 2021

                                  27
                                                                                                     VIRGINIA K. DEMARCHI
                                  28                                                                 United States Magistrate Judge
